— In an action for partition and sale of real property, the plaintiff appeals from a judgment of the Supreme Court, Kings County (Rader, J.), dated October 1, 1981, which granted defendant’s motion to confirm a referee’s report of sale and denied plaintiff’s cross motion to disaffirm that report and to vacate the sale. Order reversed, without costs or disbursements, and matter remitted to the Supreme Court, Kings County, for further proceedings in accordance herewith. On the facts of this case, it was an improvident exercise of discretion to grant the defendant’s motion to confirm the referee’s report of sale of the property formerly owned by the parties as tenants by the entirety, and to deny the plaintiff’s cross motion to disaffirm that report and to vacate the sale, without a hearing. Thompson, J. P., O’Connor, Brown and Rubin, JJ., concur.